Citation Nr: 1755431	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-40 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the lumbosacral spine with L5/S1 anterolisthesis (previously degenerative joint disease of the lumbar spine).


REPRESENTATION

The Veteran represented by:  Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from August 1990 to April 2000 and from March 2003 to June 2004.

This case was initially before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey and transferred to the RO in Denver, Colorado.  A Board videoconference hearing was held before the undersigned in November 2015.  A hearing transcript is currently held in VA's internal database, VACOLS.

The Board remanded this appeal in January 2016 to obtain certain records and associate them with the claims file.  The Board again remanded in August 2016 for this same development to be implemented.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a January 2010 rating decision, the Veteran received a grant of service connection for degenerative joint disease, lumbar spine with an evaluation of 10 percent, effective August 20, 2009.  As the Veteran asserts that he received Workers' Compensation benefits in the period starting approximately three to four years before the effective date, the January 2016 remand directed that these records be obtained.  The August 2016 remand noted the failure to obtain these records and further noted that the AOJ had nonetheless verified their availability with the proper state government agency.

Moreover, as indicated in the March 2016 Report of General Information, the summary of the telephonic exchange between the AOJ representative and the state government agency representative indicates that the AOJ representative made a direct request that the Veteran's Workers' Compensation records be faxed and the representative of the state government agency verified the fax number in preparation for transmission.  Additionally, attached to the Report of General Information are an Authorization for the Release of Information, dated February 2016 and signed by the Veteran and a General Release for Medical Provider Information, filled in with the necessary information identifying the Department of Environmental Protection, New Jersey State Parks.  Although the latter does not bear a date or signature, it appears neither is needed, as there is no box designated for that information.  It appears, therefore, that the necessary authorizations were in order and ready to be faxed or mailed when requested.

The record does not provide documentation as to why the seemingly imminent fax transmission was not received by the AOJ, nor does it contain any notice to the Veteran issued by the AOJ stating that reasonable measures had been undertaken to secure the records sought or that further inquiry and efforts would be futile.  Further, there is no certification or other evidence that the records are unavailable, and that further attempts to obtain them would be futile.

The records are pertinent to establishing the extent and severity of the Veteran's disability in the period directly prior to the effective date.  The remand directives have twice not been fulfilled.  The Veteran is entitled to compliance with remand directives and the Board will be held to an error, as a matter of law, if it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For these reasons, the appeal must be remanded.

Additionally, in the November 2016 VA examination, in response to the Disability Benefits Questionnaire (DBQ) question, does pain, weakness, fatigability, or incoordination significantly limit functional ability during flare-ups, the VA examiner answered yes.  When further asked if she was able to describe this limitation in terms of range of motion, she responded no, stating that "[t]he [V]eteran is not being examined during a flare-up, therefore Range of Motion during a flare-up is not objectively measurable.  The veteran reports he does 'nothing' during the period of flares (which occur about once per week and can last up to 24 hours)."  The November 2016 VA examiner gave a nearly identical answer to the same question in regard to repeated use over a period of time.

The United States Court of Appeals for Veterans Claims (Court) in Sharp v. Shulkin, No. 16-1385 (September 6, 2017), in setting aside and remanding a March 2016 Board decision, explained that case law and VA guidelines anticipate that examiners will offer flare opinions based on estimates derived from information procured from relevant sources, including lay statements of veterans.  The Court added that an examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation and therefore must ascertain adequate information or frequency, duration, characteristics, severity, or functional loss regarding his flares by alternative means.

Under Sharp, the November 2016 VA examination is inadequate for rating purposes, as the VA examiner did not look to findings in the record, use her professional knowledge and judgment or elicit responses from the Veteran in order to provide an estimate of functional loss during flare-ups.  The Board further finds that the examination is inadequate for rating purposes for the same reasons in regard to loss of functional ability with repeated use over a period of time.  For these reasons, a remand is necessary for a VA examination addendum addressing the above examination issues.

For all of the above reasons, the appeal must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  For the purpose of expediting the directives of this REMAND, the following development in paragraphs 2 and 3 should be implemented simultaneously, as development is not contingent on completion of one before the other.
 
2.  Contact the New Jersey state agency, referred to in the March 2016 Report of General Information, and obtain information of what is necessary for that agency to mail or transmit to the AOJ the Veteran's Workers' Compensation records, which that agency currently has in its possession.  The AOJ is advised that attached to the March 2016 Report of General Information are authorization forms for the release of information, filled out by the Veteran.

If obtained, associate them with the claims file.  The Veteran's assistance should be requested in obtaining any records if needed.  All attempts to obtain records should be documented in the claims file.

If the records cannot be obtained, the AOJ should document its efforts to obtain them and state in its notice to the Veteran the nature and frequency of those efforts and why it would be futile to continue make efforts.

3.  Contact the Veteran and/or his representative for information pertaining to any current treatment for the Veteran's back disorder at any VA facility and by any private treatment provider since the last submission of a medical document to the claims file.    

Obtain any records pertaining to the above requests for information not yet associated with the claims file and associate them with the claims file.  The Veteran's assistance should be requested in obtaining any records of recent treatment as indicated.  All attempts to obtain records should be documented in the claims file.

4.  After completing the preceding development in paragraph 3, but whether or not records are obtained, arrange for the November 2016 VA examiner to provide an addendum to her November 2016 examination findings.  If the November 2016 VA examiner is unavailable, then another VA examiner should be found with an appropriate specialty in back disorders.  An in-person examination of the Veteran is not necessary unless it is judged to be so by the VA examiner assigned.  

The electronic claims folders should be made available to the examiner in conjunction with any necessary examination.  All indicated tests should be accomplished and all findings reported in detail.  Any appropriate Disability Benefits Questionnaire (DBQ) should be completed.  

The VA examiner is otherwise requested to provide in his/her addendum the following:  In regard to any DBQ question asking for a description of functional limitation due to pain, weakness, fatigability, or incoordination during flare-ups, the VA examiner is requested to provide the limitation of motion in degrees of loss of function.  If the examiner cannot make exact findings in degrees, he/she is specifically requested to provide numerical estimates of the degrees of limitation of motion, even in the absence of direct observation by the VA examiner or if not reported by the Veteran.  The examiner is advised that the Veteran is competent to report limitation during flare-ups, whether reports are made in person or as they appear throughout the claims file.

The VA examiner is further requested to provide findings in the same manner for limitation of function in regard to repeated use over a period of time.

5.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all VA examiners have documented their consideration of the entire claims file and any relevant records in VBMS and Legacy Content Manager Documents (LCMD) (formerly Virtual VA).  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

6.  After conducting any other development deemed necessary, readjudicate these issues based on the entirety of the evidence.  If the AOJ does not grant the benefits sought on appeal, the AOJ should provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate period of time for response and return the case to the Board.     

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




